DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,874,211. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope and any nomenclature or phrasing differences would have been obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 states “at least one recess provided about the at least one rack…disposed about the at least one rack” and it is not clear what is required by “about” the rack.  It is unclear if the recess must be in the rack, part of the rack, next to the rack, in the same room as the rack etc.  Appropriate correction is required.
Claim 6 states “each recess being disposed about the at least one rack” and it is not clear what is required by “about” the rack.  It is unclear if the recess must be in the rack, part of the rack, next to the rack, in the same room as the rack etc.  Appropriate correction is required.
Claim 9 states “within the cellar about the central portion of the at least one rack” and it is not clear what is required by “about” the rack.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 14, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cash (US 2015/0034577).
Regarding claim 1, Cash (hereafter “D1”) discloses z shelving system for storing and displaying bottles within a cellar (figure 2), the shelving system comprising:
at least one rack (10a/b/c) for supporting and displaying bottles, the least one rack being mountable onto a given wall of the cellar and being displaceable with respect to said given wall so as to be displaced in and out of the cellar along an operative directional axis ([0052]; figure 2); and at least one recess (between each pair of arms 314 – figure 11) provided about the at least one rack, each recess being positioned, shaped and sized for receiving a corresponding bottle, and each recess being disposed about the at least one rack, at an angle with respect to the operative directional axis of the at least one rack (perpendicular to the extension direction), so as to allow peripheral side surfaces of bottles resting on the at least one rack to face a front portion of the cellar (figure 1).
Regarding claim 2, D1 discloses wherein the at least one rack is a double-tiered rack (figure 1 shows multiple tiers); and wherein the at least one rack includes a pair of offsetting supporting portions (arms 314 are supporting portions provided at different offset heights), each offsetting supporting portion being configured for supporting corresponding bottles thereon, a first supporting portion of the at least one rack being disposed on a first level of the cellar, and a second supporting portion of the at least one rack being disposed on a second 
Regarding claim 3, D1 discloses wherein the first supporting portion (at 314) of the at least one rack is positioned lower than the second supporting portion of the at least one rack; wherein a first side portion of the at least one rack is a left-side portion of the least one rack and wherein a second side portion of the at least one rack is a right-side portion of the at least one rack (figure 2); and wherein a first lateral portion (a portion can be any selected unit or part of the rack) of the at least one rack is mountable onto a corresponding inner wall of the cellar ([0052]).
Regarding claim 4, D1 discloses wherein a second lateral portion (a portion can be any selected unit or part of the rack) of the at least one rack is mountable onto a corresponding inner wall of the cellar ([0052]); and wherein the first and second lateral portions of the at least one rack are respectively mountable onto different first and second inner walls of the cellar (D1 discloses rear wall and top wall mounting – figures 1, 12).
Regarding claim 5, D1 discloses wherein a first straight portion (multiple straight rack members extend outward as can be seen in figure 2; e.g. at top and bottom slide members 16/18) of the at least one rack is substantially extendable along a corresponding first horizontal plane of the cellar; wherein a second straight portion (other of top/bottom slide member) of the at least one rack is substantially extendable along a corresponding second horizontal plane of the cellar; wherein the first and second straight portions of the at least one rack are substantially extendable along corresponding different first and second horizontal planes 
Regarding claim 6, D1 discloses wherein first and second body portions (various parts/members are selectable as the first / second body portion; e.g. 16/18) of the at least one rack are mechanically connected to one another via a corresponding connection assembly (top and bottom connected by frame 12 as in figure 2); wherein the shelving system includes at least one pattern of supporting rods (314) defining offsetting first and second structural portions of the at least one rack, each structural portion being configured for supporting corresponding bottles thereon (figure 10); wherein the at least one pattern of rods further defines the at least one recess provided about the at least one rack, each recess being positioned, shaped and sized for receiving a corresponding bottle, and each recess being disposed about the at least one rack, at an angle with respect to the operative directional axis of the at least one rack, so as to allow peripheral side surfaces of bottles resting on the at least one rack to face a front portion of the cellar (as in figure 4); wherein a common section of rods (one of rods 314 is used to support 2 bottles – figure 10) is used for defining both first and second recesses on offsetting first and second structural portions of the at least one rack (the claims do not require the offsetting portions at differing heights); and wherein the common section of rods (470a) is used for mechanically connecting together the offsetting first and second structural portions (adjacent ones of 414) of the at least one rack (connects between members 414 – figure 15).
Regarding claim 14, see the discussions of claims 1-2 above.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cash (US 2015/0034577).
Regarding claims 7-8, D1 does not disclose the method by which rods (314 or 414) are attached.  D1 does teach use of welding for the joining of rack members ([0087)].  It would have been obvious to one of ordinary skill in the art to construct the connection of rod members ([0100] – metallic members 314/414) by welding as already used in the rack construction disclosed by D1.  The system comprises a plurality of different racks (figure 1).
Regarding claim 9, D1 discloses racks providing overlapping necks of bottles (figure 10).
Regarding claims 10-13, D1 discloses wherein the shelving system includes at least one sliding track (at slide members 16 / 18 mounted on top / bottom walls respectively) mountable onto the given wall of the cellar and being configured for displacing the at least one rack in and out of the cellar (figure 1).
Regarding claims 15-19, D1 discloses use of the device in a refrigerator, pantry, cabinet, or closet ([0002, 0052]) and one or more of these are well known in the art to comprise doors including glass and/or reversible doors (with handles), temperature regulation with indicator (refrigerators) and as such it would have been obvious to one of ordinary skill in the art at the time of filing to use the racks/cellar of D1 in any of these disclosed environments as suggested.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK D HAWN/Primary Examiner, Art Unit 3631